United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3476
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Michael Clauff,                         *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: May 21, 2002
                              Filed: May 22, 2002
                                   ___________

Before BOWMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

      Michael Clauff pleaded guilty to possessing with intent to distribute 50 grams
or more of a mixture or substance containing methamphetamine, in violation of 21
U.S.C. § 841(a)(1). The district court1 sentenced Clauff to 80 months imprisonment
and 4 years supervised release. On appeal, counsel has moved to withdraw under
Anders v. California, 386 U.S. 738 (1967), and has filed a brief arguing that Clauff’s
criminal history should have been a Category III instead of a Category IV.


      1
       The HONORABLE LYLE E. STROM, United States District Judge for the
District of Nebraska.
      The district court did not plainly err in finding Clauff had a Category IV
criminal history. See United States v. Evans, 285 F.3d 664, 675-76 (8th Cir. 2002)
(standard of review). Clauff did not object to the inclusion of the underlying
convictions in the presentence report. See United States v. LaRoche, 83 F.3d 958,
959 (8th Cir. 1996) (per curiam). Moreover, the criminal history points assessed were
appropriate. See U.S.S.G. § 4A1.1. Further, following our independent review, see
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-